Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 13, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits upon the ground that she lost her employment through misconduct in connection therewith. Claimant’s explanation as to why she violated the employer bank’s policy as to credit slips, which was rejected by the board, raised questions of fact and credibility. The resolution of these issues is solely within the province of the board and where, as here, the board’s decision is supported by substantial evidence, it should not be disturbed (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.